ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                             )
                                         )
ECCI-C METAG, JV                         )         ASBCA No. 59667
                                         )
Under Contract No. W5J9JE-I0-D-0007-0005 )

APPEARANCES FOR THE APPELLANT:                     Michael A. Richard, Esq ..
                                                   Jacqueline J. Ryan, Esq.
                                                    Cohen Seglias Pallas Greenhall & Furman PC
                                                    Philadelphia, PA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   Daniel B. McConnell, Esq.
                                                   Sarah L. Hinkle, Esq.
                                                   Matthew Tilghman, Esq.
                                                    Engineer Trial Attorneys
                                                    U.S. Army Engineer District, Middle East
                                                    Winchester, VA

                               ORDER OF DISMISSAL

       The appeal has been withdrawn. Accordingly, it is dismissed from the Board's
docket with prejudice.

      Dated: June 1, 2018


                                                 ELIZABETH W. NEWSOM
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59667, Appeal OF ECCI-C METAG,
JV, rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals